DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendment filed 8 December 2020 is acknowledged.  Claim 4 has been amended.  Claims 1-20 are pending.  Claims 14 and 15 remain withdrawn from consideration.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US Patent 9,922,845, hereinafter Shih ‘845) in view of Ko et al. (US Patent 9,490,231, hereinafter Ko ‘231), both of record.
With respect to claim 1, Shih ‘845 teaches (FIGs. 10-20) a method of manufacturing a semiconductor package substantially as claimed, the method comprising:
forming (FIG. 11) a plurality of trenches (110) at a first surface of a silicon substrate (10) (col. 6, ln. 15-37);
subsequently forming (FIG. 12) a conductive pad (122) inside each of the plurality of trenches (110) (col. 6, ln. 38-45);

subsequently forming (FIG. 13) an external connection terminal (322) on a first surface of the redistribution layer (20) (col. 7, ln. 17-25);
subsequently removing (FIG. 16) the silicon substrate (10) and exposing each conductive pad (122) (col. 7, ln. 42-51);
subsequently mounting (FIG. 17) a semiconductor chip (101 and 102) on the conductive pads (122) to connect the semiconductor chip (101 and 102) to the conductive pads (122) (col. 7, ln. 56-65); and
forming (FIG. 18) an encapsulant (400) to cover at least one surface of the semiconductor chip (101 and 102) (col. 8, ln. 8-15).
Thus, Shih ‘845 is shown to teach all the features of the claim with the exception of wherein the external connection terminal is a solder ball or a C4 bump.
However, Ko ‘231 teaches (FIGs. 2D-2G) external connection terminals (113) comprising solder balls formed prior to removing a silicon substrate (10), wherein said external connection terminals are subsequently attached to a carrier substrate (120) before semiconductor chips (130) are mounted (col. 4, ln. 16 – col. 5, ln. 9) in a process that prevents warpage deformation from occurring to a wafer and/or die due to mismatching thermal expansion coefficients (col. 2, ln. 24-29).  This teaching would result in forming the solder balls (622) of Shih ‘845 between FIGs. 13 and 14 instead of at FIG. 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the external connection 

With respect to claim 6, Shih ‘845 teaches further comprising forming a carrier (40) on the redistribution layer (20) and the external connection terminal (322) (col. 7, ln. 29-33).
With respect to claim 7, Shih ‘845 teaches wherein the forming of the conductive pads (122) comprises planarizing an upper portion of the conductive pads (122) (col. 6, ln. 46-50).
With respect to claim 8, Shih ‘845 teaches further comprising, between the step of forming the external connection terminal (322) and mounting the semiconductor chip (101 and 102) to be connected to the conductive pads (122), flipping the device being manufactured (flipped as shown in FIG. 17; col. 7, ln. 56-65).
With respect to claim 9, Shih ‘845 teaches wherein between initiating the step of forming the plurality of trenches (110) at the first surface of the silicon substrate (10) and completing the step of mounting the semiconductor chip (101 and 102) to be connected to the conductive pads (122), the device being manufactured, which as a result of these steps includes the formed redistribution layer (20), the formed external connection terminal (322), and the mounted semiconductor chip (101 and 102), is flipped only one time (the only time the device is flipped is shown in FIG. 17; col. 7, ln. 56-65).

With respect to claim 19, Shih ‘845 teaches (FIGs. 10-20) a method of manufacturing a semiconductor package substantially as claimed, the method comprising:
forming (FIG. 11) a plurality of trenches (110) at a first surface of a silicon substrate (10) (col. 6, ln. 15-37);
subsequently forming (FIG. 12) a conductive pad (122) inside each of the plurality of trenches (110) (col. 6, ln. 38-45);
subsequently forming (FIG. 13) a package substrate (20) in the form of a redistribution layer (20) on the first surface of the silicon substrate (10), the package substrate (20) connected at a first surface to the conductive pads (122) (col. 6, ln. 51-58);
subsequently forming (FIG. 13) an external connection terminal (322) on a second surface of the package substrate (20) opposite the first surface of the package substrate (20) (col. 7, ln. 17-25);
subsequently (FIG. 14) forming an adhesive (42) and a carrier (40) which together entirely cover the external connection terminal (322) (col. 7, ln. 29-33);
subsequently removing (FIG. 16) the silicon substrate (10) and exposing the conductive pads (122) (col. 7, ln. 42-51);
subsequently mounting (FIG. 17) a semiconductor chip (101 and 102) to be connected to the conductive pads (122) (col. 7, ln. 56-65); and
forming (FIG. 18) an encapsulant (400) to surround at least one surface of the semiconductor chip (101 and 102) (col. 8, ln. 8-15).

However, Ko ‘231 teaches (FIGs. 2D-2G) external connection terminals (113) comprising solder balls formed prior to removing a silicon substrate (10), wherein said external connection terminals are subsequently attached to a carrier substrate (120) before semiconductor chips (130) are mounted (col. 4, ln. 16 – col. 5, ln. 9) in a process that prevents warpage deformation from occurring to a wafer and/or die due to mismatching thermal expansion coefficients (col. 2, ln. 24-29).  This teaching would result in forming the solder balls (622) of Shih ‘845 between FIGs. 13 and 14 instead of at FIG. 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the external connection terminal of Shih ‘845 being a solder ball or C4 bump as taught by Ko ‘231 in a process that prevents warpage deformation from occurring to a wafer and/or die due to mismatching thermal expansion coefficients.

With respect to claim 20, Shih ‘845 teaches further comprising flipping the package substrate (20) after forming the external connection terminal (322) and before mounting the semiconductor chip (101 and 102) (flipped as shown in FIG. 17; col. 7, ln. 56-65).

Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shih ‘845 and Ko ‘231 as applied to claim 1 above, and further in view of Fang et al. (US Patent Application Publication 2020/0027804, hereinafter Fang ‘804) of record.
With respect to claims 2-5, Shih ‘845 and Ko ‘231 teach the method as described in claim 1 above with the exception of the additional limitations further comprising, after the forming of the conductive pads, sequentially depositing a barrier layer and a seed layer on the first surface of the silicon substrate, wherein the redistribution layer is disposed on the seed layer; wherein the barrier layer comprises titanium, and the seed layer comprises copper; further comprising, after the removing of the silicon substrate, removing portions of the barrier layer and the seed layer, and in the process, exposing each conductive pad; and wherein the barrier layer and the seed layer disposed between each conductive pad and the redistribution layer are not removed.
However, Fang ‘804 teaches (FIGs. 17-29) after forming conductive pads (12a), sequentially depositing a titanium-containing barrier layer (141) and a copper seed layer (142) on a first surface of a silicon substrate (44), wherein a redistribution layer (2) is disposed on the seed layer ([0101-0105]); further comprising, after removing the silicon substrate, performing a process that comprises removing a release layer (46) and removing portions of the barrier layer and the seed layer to expose said conductive pads, wherein the barrier layer and the seed layer disposed between each conductive pad and the redistribution layer are not removed ([0116-0117]) to improve the bonding between the conductive pads and the redistribution layer ([0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Shih ‘845 

With respect to claim 10, Shih ‘845 and Ko ‘231 teach the method as described in claim 1 above with the exception of the additional limitation including at least one of the following: the trenches are formed to have a depth of 50 nm to 300 nm; and a distance between the conductive pads ranges from 0.5 m to 100 m.
However, Fang ‘804 teaches (FIG. 17) a distance between conductive pads (12a) including a range between 50 m and 70 m ([0101]) to ensure warpage, shrinkage, and delamination will not occur to the substrate structure and the molding compound ([0071]).  Further, such a modification is a mere change in size/proportion of components.  A mere change in size/proportion has been held to be obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 IV. A.
m to 100 m as taught by Fang ‘804 to ensure warpage, shrinkage, and delamination will not occur to the substrate structure and the molding compound as part of an obvious change in size/proportion.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shih ‘845 in view of Hu et al. (US Patent Application Publication 2018/0130745, hereinafter Hu ‘745) of record and Ko ‘231.
With respect to claim 11, Shih ‘845 teaches (FIGs. 10-20) a method of manufacturing a semiconductor package substantially as claimed, the method comprising:
forming (FIG. 11) a plurality of first trenches (110) and a plurality of second trenches (110) at a first surface of a silicon substrate (10) (col. 6, ln. 15-37);
subsequently forming (FIG. 12) a first conductive pad (122) inside each of the plurality of first trenches (110) and forming a second conductive pad (122) inside each of the plurality of second trenches (110) (col. 6, ln. 38-45);
subsequently forming (FIG. 13) a redistribution layer (20) on the first surface of the silicon substrate (10) (col. 6, ln. 51-58);
subsequently forming (FIG. 13) an external connection terminal (322) on a first surface of the redistribution layer (20) (col. 7, ln. 17-25);

subsequently mounting (FIG. 17) a first semiconductor chip (101) to be connected to the first conductive pads (122) (col. 7, ln. 56-65); and
forming (FIG. 18) an encapsulant (400) to surround at least one surface of the first semiconductor chip (101) (col. 8, ln. 8-15).
Thus, Shih ‘845 is shown to teach all the features of the claim with the exception of:
the plurality of second trenches being formed to a greater depth than the plurality of first trenches; and
the external connection terminal being a solder ball or C4 bump.
However, Hu ‘745 teaches (FIG. 2) conductive pads (140 and 160) formed in trenches having different depths to accommodate chips (130 and 150) having different dimensions ([0027]).
Further, Ko ‘231 teaches (FIGs. 2D-2G) external connection terminals (113) comprising solder balls formed prior to removing a silicon substrate (10), wherein said external connection terminals are subsequently attached to a carrier substrate (120) before semiconductor chips (130) are mounted (col. 4, ln. 16 – col. 5, ln. 9) in a process that prevents warpage deformation from occurring to a wafer and/or die due to mismatching thermal expansion coefficients (col. 2, ln. 24-29).  This teaching would result in forming the solder balls (622) of Shih ‘845 between FIGs. 13 and 14 instead of at FIG. 20.


With respect to claim 12, Shih ‘845 teaches further comprising mounting a second semiconductor chip (102) to be connected to the second conductive pads (122) after removing the silicon substrate (10) and before forming the encapsulant (400) to surround at least one surface of the first semiconductor chip (101) (col. 7, ln. 56-65).

With respect to claim 13, Shih ‘845, Hu ‘745, and Ko ‘231 teach the method as described in claim 12 above, but primary reference Shih ‘845 does not explicitly teach the additional limitation wherein the second conductive pads have a higher vertical length than the first conductive pads.
However, Hu ‘745 teaches (FIG. 2) conductive pads (140 and 160) having different vertical lengths to accommodate chips (130 and 150) having different dimensions ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second conductive pads of Shih ‘845, Hu ‘745, and Ko ‘231 having a higher vertical length than the first .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shih ‘845, Hu ‘745, and Ko ‘231 as applied to claim 11 above, and further in view of Fang ‘804.
With respect to claims 16-18, Shih ‘845, Hu ‘745, and Ko ‘231 teach the method as described in claim 11 above with the exception of the additional limitations further comprising, after the forming of the first conductive pads and the second conductive pads, sequentially depositing a barrier layer and a seed layer on the first surface of the silicon substrate, wherein the redistribution layer is disposed on the seed layer; further comprising, after the removing of the silicon substrate, removing part of the barrier layer and the seed layer; and wherein the barrier layer and the seed layer disposed between the conductive pads and the redistribution layer are not removed.
However, Fang ‘804 teaches (FIGs. 17-29) after forming conductive pads (12a), sequentially depositing a titanium-containing barrier layer (141) and a copper seed layer (142) on a first surface of a silicon substrate (44), wherein a redistribution layer (2) is disposed on the seed layer ([0101-0105]); further comprising, after removing the silicon substrate, removing part of the barrier layer and the seed layer, wherein the barrier layer and the seed layer disposed between each conductive pad and the redistribution layer are not removed ([0117]) to improve the bonding between the conductive pads and the redistribution layer ([0084]).
.

Response to Arguments
Applicant’s amendments to claim 4 are sufficient to overcome the objections to the drawings and the specification made in the final rejection filed 11 September 2020.  The objections to the drawings and the specification have been withdrawn.
Applicant’s amendments to claim 4 are sufficient to overcome the prior 35 U.S.C. 112(a)&(b) rejections of claims 4 and 5 made in the final rejection filed 11 September 2020.  The prior 35 U.S.C. 112(a)&(b) rejections of claims 4 and 5 have been withdrawn.  However, the amendments to claim 4 raise new issues of indefiniteness as set forth in the 35 U.S.C. 112(b) rejection above.
Applicant’s arguments, see remarks, pp. 13-15, filed 8 December 2020, with respect to the rejection(s) of claim(s) 1-13 and 16-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Applicant identifies that the external connection 
Applicant's arguments filed 8 December 2020 with respect to the Shih ‘845 reference alone (rather than the combination of Shih ‘845 and Pei ‘226, where Pei ‘226 is no longer cited in the rejection) have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 15) that removing the under bump metallization is likely to result in worse reliability of the package due to a greater likelihood of connection failure between the bumps and the pads or lines they connect to.  Examiner respectfully disagrees.
The above rejection no longer relies on removing the under bump metallization of Shih ‘845.

Ko ‘231 now cited in the rejection demonstrates that a solder ball can be formed upon a redistribution layer, and the package upon which said solder ball is formed is still viable after subsequent processing.  For example, FIG. 4H of Ko ‘231 shows semiconductor dice (230) soldered (231) to the package after forming the solder bump external connection terminals (213).  Applicant’s own invention performs a similar step at FIG. 10 when semiconductor chips (170) are mounted with solder (172) after forming external connection terminals (150).  Still further, even if alleging that the method of Koi ‘231 would yield unpredictable results when applied to the package of Shih ‘845, an artisan is capable of making an engineering design decision to accept some deleterious .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shih et al. (US Patent Application Publication 2016/0358847) and Kim et al. (US Patent Application Publication 2019/0027451) teach forming solder bumps, and then subsequently mounting said solder bumps to a carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893